DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 19 October 2022 is acknowledged.  The Applicant’s traversal is not found persuasive.
The Applicant argues that the examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity.  
The examiner confirms that the claims were given their broadest reasonable interpretation in view of the specification consistent with MPEP 2111 when determining whether unity of invention was present among Groups I-III.
The Applicant further argues that there is a technical relationship involving the same special technical feature among Groups I-III.  
The Applicant’s argument amount to a general allegation that unity of invention is present without specifically pointing out how the technical feature common to each of Groups I-III is distinguished from the prior art.  This is not sufficient to overcome the finding of lack of unity presented in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanagawa et al. (US 2009/0208759).
Regarding claims 1, 3, and 4, Kanagawa teaches an adhesive composition containing a urethane prepolymer obtained by reacting a polyol (A) with a polyisocyanate (B) (Abstract).  
The prepolymer has a softening point in the range of 40-120°C (p. 3, [0038]).  56.25% of this range falls within the claimed range of 75-155°C.  In other words, more than 1 in 2 temperatures within Kanagawa’s range fall within the claimed range.  This demonstrates that Kanagawa’s range overlaps the claimed with sufficient specificity to constitute anticipation.
The prepolymer preferably has an equivalent ratio (NCO/OH) of 1.2 to 3.0 (p. 6, [0082]).  72.2% of this range falls within the range of 1.2 to 2.5 recited in claim 3.  This is sufficient to anticipate the claimed range.  
Kanagawa further teaches a viscosity of 1,000-30,000 mPa.s (p. 3, [0036]), equivalent to 10-300 dPa.s.  This property is measured at 125°C, whereas the claims require a viscosity measured at 100°C.  
Nevertheless, Kanagawa’s prepolymer may be formed from a polyether polyol, polyester polyol, and polycarbonate polyol (p. 2, [0029]).  The instant specification demonstrates that the claimed product may be formed from the same types of polyols (specification at p. 7, [0021]-[0023]).  Kanagawa’s prepolymer also includes a polyisocyanate.  The preferred polyisocyanates are xylylene diisocyanate and 4,4’-diphenylmethane diisocyanate (p. 5, [0078]).  These diisocyanates may be used to form the claimed product (specification at p. 8, [0026]).  
Kanagawa’s prepolymer anticipates the claimed softening point and is formed from starting materials identical to those described in the instant specification, combined in an equivalent ratio that anticipates the range recited in claim 3.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Kanagawa’s prepolymer will necessarily possess the claimed viscosity.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) or, alternatively, under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura et al. (WO 2019/221090 A1; US 2021/0087323 referred to herein as the English language equivalent).  The Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 U.S.C. 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Kawamura teaches a polyurethane prepolymer produced by reacting a polyol and a polyisocyanate (Abstract).  The prepolymer has a softening point of 30-100°C (p. 3, [0053]).  35.7% of this range, or greater than 1 in 3 values, fall within the claimed range of 75-155°C.  This overlaps the claimed range with sufficient specificity to constitute anticipation.  The prepolymer also has a melt viscosity of 40-110 dPa.s (p. 3, [0053]).  This falls within the claimed range of 30-600 dPa.s.  Thus, Kawamura anticipates claim 1.
Regarding claim 3, the polyol and isocyanate are combined in an equivalent ratio (NCO/OH) of 1.5 to 2.1 (p. 3, [0051]).  This falls within the claimed range of 1.2 to 2.5.
Regarding Claim 4, the prepolymer is included in an adhesive composition (p. 3, [0056]). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanagawa as applied to Claim 1 above, further in view of Yamauchi et al. (JP2002363240A, cited in Applicant’s IDS; machine translation referred to herein).
Regarding claim 2, Kanagawa remains as applied above.  Kanagawa’s composition is a moisture-curable adhesive (Abstract) used in applications including vehicle seats (p. 1, [0002]).  Kanagawa does not teach a sealant as claimed.
In the same field of endeavor, Yamauchi teaches a moisture-curable adhesive composition obtained by partly blocking the terminal isocyanate groups of a polyurethane prepolymer with a monoalcohol (Abstract).  Blocking with a monoalcohol results in good workability, rapid development of initial strength, and high initial strength (p. 2, [0008]).  The monoalcohol blocks 50% or less of terminal isocyanate groups.  If more than 50% are blocked, adhesiveness decreases (p. 5, [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kanagawa in view of Yamauchi to block (or seal) up to 50% of terminal isocyanate groups in Kanagawa’s prepolymer for the benefit of improved workability, rapid development of initial strength, and high initial strength.  Modification in this way reads on claim 2.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to Claim 1 above, further in view of Yamauchi et al. (JP2002363240A, cited in Applicant’s IDS; machine translation referred to herein).
Regarding claim 2, Kawamura remains as applied above.  Kawamura teaches the use of a moisture curable urethane prepolymer used in an adhesive composition (Abstract; p. 1, [0002]; p. 3, [0056]).  Kawamura does not teach a sealant as claimed.
In the same field of endeavor, Yamauchi teaches a moisture-curable adhesive composition obtained by partly blocking the terminal isocyanate groups of a polyurethane prepolymer with a monoalcohol (Abstract).  Blocking with a monoalcohol results in good workability, rapid development of initial strength, and high initial strength (p. 2, [0008]).  The monoalcohol blocks 50% or less of terminal isocyanate groups.  If more than 50% are blocked, adhesiveness decreases (p. 5, [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kawamura in view of Yamauchi to block (or seal) up to 50% of terminal isocyanate groups in Kanagawa’s prepolymer for the benefit of improved workability, rapid development of initial strength, and high initial strength.  Modification in this way reads on claim 2.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8 of U.S. Patent No. 11,136,430. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim 1 of ‘430 recites a polyurethane prepolymer produced by reacting a polyol and polyisocyanate.  Claim 6 of ‘430 further requires a softening point of 30-100°C and a melt viscosity at 100°C of 110 dPa.s or less.  The viscosity recited by claim 6 of ‘430 overlaps the viscosity required by instant claim 1.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Claim 3 of ‘430 teaches an equivalent ratio falling within the range of instant claim 3.
Claim 8 of ‘430 recites the adhesive of instant claim 4.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,136,430 in view of Yamauchi. 
Claims 1 and 6 of ‘430 read on all limitations of instant claim 1 as set forth above.  The claims of ‘430 do not recite a sealant as required by instant claim 3.
In the same field of endeavor, Yamauchi teaches a moisture-curable adhesive composition obtained by partly blocking the terminal isocyanate groups of a polyurethane prepolymer with a monoalcohol (Abstract).  Blocking with a monoalcohol results in good workability, rapid development of initial strength, and high initial strength (p. 2, [0008]).  The monoalcohol blocks 50% or less of terminal isocyanate groups.  If more than 50% are blocked, adhesiveness decreases (p. 5, [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kanagawa in view of Yamauchi to block (or seal) up to 50% of terminal isocyanate groups in Kanagawa’s prepolymer for the benefit of improved workability, rapid development of initial strength, and high initial strength.  Modification in this way reads on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762